Exhibit 31.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Douglas W. Pagán, certify that: 1. I have reviewed this Form 10-Q/A of Paratek Pharmaceuticals, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ DOUGLAS W. PAGAN Douglas W. Pagán Chief Financial Officer December 3, 2015
